ROSSMAN, S. J.
Defendant seeks reconsideration of our opinion in this case, Hedmann v. Liberty Mutual Fire Ins. Co., 158 Or App 510, 974 P2d 755 (1999), in which we determined that defendant had a duty to defend plaintiff in an underlying negligence action under the terms of plaintiffs homeowners’ and catastrophe insurance policies. We allow the motion for the purpose of correcting the disposition line of the opinion. The corrected disposition reads as follows: “Reversed and remanded for entry of judgment determining that defendant had a duty to defend plaintiff in underlying personal injury action.”
Petition for reconsideration allowed; disposition modified to provide: “Reversed and remanded for entry of judgment determining that defendant had a duty to defend plaintiff in underlying personal injury action.”; adhered to as modified.